Exhibit 10.1




THIS INSTRUMENT AND ANY SECURITIES ISSUABLE PURSUANT HERETO HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM.




FLOWHUB HOLDINGS, LLC




SAFE

(Simple Agreement for Future Equity)




THIS CERTIFIES THAT in exchange for the payment by General Cannabis Corp, a
company incorporated in Colorado (the “Investor”) of $250,000 (the “Purchase
Amount”) on or about November 5, 2018, Flowhub Holdings, LLC a Colorado limited
liability company (the “Company”), hereby issues to the Investor the right to
certain of the Company’s Units, subject to the terms set forth below.




The “Valuation Cap” is $35,000,000. See Section 2 for certain additional defined
terms.




1.

Events




(a)     Equity Financing. If there is an Equity Financing before the expiration
or termination of this instrument, the Company will automatically issue to the
Investor either: (1) a number of Standard Preferred Units equal to the Purchase
Amount divided by the price per share of the Standard Preferred Units, if the
pre-money valuation is less than or equal to the Valuation Cap; or (2) a number
of Safe Preferred Units equal to the Purchase Amount divided by the Safe Price,
if the pre-money valuation is greater than the Valuation Cap.




In connection with the issuance of Standard Preferred Units or Safe Preferred
Units, as applicable, by the Company to the Investor pursuant to this Section
1(a), the Investor will execute and deliver to the Company all transaction
documents related to the Equity Financing; provided, that such documents are the
same documents to be entered into with the purchasers of Standard Preferred
Units, with appropriate variations for the Safe Preferred Units if applicable,
and provided further, that such documents have customary exceptions to any
drag-along applicable to the Investor.




(b)     Liquidity Event. If there is a Liquidity Event before the expiration or
termination of this instrument, the Investor will, at its option, either (i)
receive a cash payment equal to the Purchase Amount (subject to the following
paragraph) or (ii) automatically receive from the Company a number of Common
Units equal to the Purchase Amount divided by the Liquidity Price, if the
Investor fails to select the cash option.




In connection with Section (b)(i), the Purchase Amount will be due and payable
by the Company to the Investor immediately prior to, or concurrent with, the
consummation of the Liquidity Event. If there are not enough funds to pay the
Investor and holders of other Safes (collectively, the “Cash-Out Investors”) in
full, then all of the Company’s available funds will be distributed with equal
priority and pro rata among the Cash-Out Investors in proportion to their
Purchase Amounts, and the Cash-Out Investors will automatically receive the
number of Common Units equal to the remaining unpaid Purchase Amount divided by
the Liquidity Price. In connection with a Change of Control intended to qualify
as a tax-free reorganization, the Company may reduce, pro rata, the Purchase
Amounts payable to the Cash-Out Investors by the amount determined by its board
of managers in good faith to be advisable for such Change of Control to qualify
as a tax-free reorganization for U.S. federal income tax purposes, and in such
case, the Cash-Out Investors will automatically receive the number of Common
Units equal to the remaining unpaid Purchase Amount divided by the Liquidity
Price.




(c)     Dissolution Event. If there is a Dissolution Event before this
instrument expires or terminates, the Company will pay an amount equal to the
Purchase Amount, due and payable to the Investor immediately prior to, or
concurrent with, the consummation of the Dissolution Event. The Purchase Amount
will be paid prior and in preference to any Distribution of any of the assets of
the Company to holders of outstanding Capital Units by reason of their ownership
thereof. If immediately prior to the consummation of the Dissolution Event, the
assets of the Company legally available for distribution to the Investor and all
holders of all other Safes (the “Dissolving Investors”), as determined in good
faith by the Company’s board of directors, are insufficient to permit the
payment to the Dissolving Investors of their respective Purchase Amounts, then
the entire assets of the Company legally available for distribution will be
distributed with equal priority and pro rata among the Dissolving Investors in
proportion to the Purchase Amounts they would otherwise be entitled to receive
pursuant to this Section 1(c).





--------------------------------------------------------------------------------




(d)     Termination. This instrument will expire and terminate (without
relieving the Company of any obligations arising from a prior breach of or
non-compliance with this instrument) upon either (i) the issuance of Units to
the Investor pursuant to Section 1(a) or Section 1(b)(ii); or (ii) the payment,
or setting aside for payment, of amounts due the Investor pursuant to Section
1(b)(i) or Section 1(c).




2.

Definitions




“Units” means the units of the Company, including, without limitation, the
“Common Units”, “Preferred Units” and working units issued by the Company
pursuant to an equity incentive plan.




“Change of Control” means (i) a transaction or series of related transactions in
which any “person” or “group” (within the meaning of Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of more than 50% of the outstanding voting
securities of the Company having the right to vote for the election of members
of the Company’s board of directors, (ii) any reorganization, merger or
consolidation of the Company, other than a transaction or series of related
transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction or series of related
transactions retain, immediately after such transaction or series of related
transactions, at least a majority of the total voting power represented by the
outstanding voting securities of the Company or such other surviving or
resulting entity or (iii) a sale, lease or other disposition of all or
substantially all of the assets of the Company.




“Company Capitalization” means the sum, as of immediately prior to the Equity
Financing, of: (1) all Units (on an as-converted basis) issued and outstanding,
assuming exercise or conversion of all outstanding vested and unvested working
units, warrants and other convertible securities, but excluding (A) this
instrument, (B) all other Safes, and (C) all convertible promissory notes or
similar convertible securities; and (2) all Common Units reserved and available
for future grant under any equity incentive or similar plan of the Company,
including any increase in the working units reserved under an equity incentive
plan in connection with the Equity Financing.




“Distribution” means the transfer to holders of Units by reason of their
ownership thereof of cash or other property without consideration whether by way
of dividend or otherwise, other than dividends on Common Units payable in Common
Units, or the purchase or redemption of Units by the Company or its subsidiaries
for cash or property other than: (i) repurchases of Common Units held by
members, employees, officers, managers, directors or consultants of the Company
or its subsidiaries pursuant to an agreement providing, as applicable, a right
of first refusal or a right to repurchase Units upon termination of such service
provider’s employment or services; or (ii) repurchases of Units in connection
with the settlement of disputes with any member.




“Dissolution Event” means (i) a voluntary termination of operations, (ii) a
general assignment for the benefit of the Company’s creditors or (iii) any other
liquidation, dissolution or winding up of the Company (excluding a Liquidity
Event), whether voluntary or involuntary.




“Equity Financing” means a bona fide transaction or series of transactions with
the principal purpose of raising capital, pursuant to which the Company issues
and sells Preferred Units at a fixed valuation.




“Initial Public Offering” means the closing of the Company’s first firm
commitment underwritten initial public offering of Common Units pursuant to a
registration statement filed under the Securities Act.




“Liquidity Capitalization” means the number, as of immediately prior to the
Liquidity Event, of Units (on an as-converted basis) outstanding, assuming
exercise or conversion of all outstanding vested and unvested options, warrants
and other convertible securities, but excluding: (i) Common Units reserved and
available for future grant under any equity incentive or similar plan; (ii) this
instrument; (iii) other Safes; and (iv) all convertible promissory notes or
similar convertible securities.




“Liquidity Event” means a Change of Control or an Initial Public Offering.




“Liquidity Price” means the price per share equal to the Valuation Cap divided
by the Liquidity Capitalization.




“Safe” means an instrument containing a future right to Units, similar in form
and content to this instrument, purchased by investors for the purpose of
funding the Company’s business operations.




“Safe Preferred Units” means the Preferred Units issued to the Investor in an
Equity Financing, having the identical rights, privileges, preferences and
restrictions as the Standard Preferred Units, other than with respect to: (i)
the per share liquidation preference and the conversion price for purposes of
price-based anti-dilution protection, which will equal the Safe Price; and (ii)
the basis for any dividend rights, which will be based on the Safe Price.





--------------------------------------------------------------------------------




“Safe Price” means the price per share equal to the Valuation Cap divided by the
Company Capitalization.




“Standard Preferred Units” means the Preferred Units issued to the investors
investing new money in the Company in connection with the initial closing of the
Equity Financing.




3.

Company Representations




(a)

The Company is a limited liability company duly organized, validly existing and
in good standing under the laws of the state of its formation, and has the power
and authority to own, lease and operate its properties and carry on its business
as now conducted.




(b)

The execution, delivery and performance by the Company of this instrument is
within the power of the Company and, other than with respect to the actions to
be taken when equity is to be issued to the Investor, has been duly authorized
by all necessary actions on the part of the Company. This instrument constitutes
a legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity. To
the knowledge of the Company, it is not in violation of (i) its current
Operating Agreement, (ii) any material statute, rule or regulation applicable to
the Company or (iii) any material indenture or contract to which the Company is
a party or by which it is bound, where, in each case, such violation or default,
individually, or together with all such violations or defaults, could reasonably
be expected to have a material adverse effect on the Company.




(c)

The performance and consummation of the transactions contemplated by this
instrument do not and will not: (i) violate any material judgment, statute, rule
or regulation applicable to the Company; (ii) result in the acceleration of any
material indenture or contract to which the Company is a party or by which it is
bound; or (iii) result in the creation or imposition of any lien upon any
property, asset or revenue of the Company or the suspension, forfeiture, or
nonrenewal of any material permit, license or authorization applicable to the
Company, its business or operations.




(d)

No consents or approvals are required in connection with the performance of this
instrument, other than: (i) the Company’s corporate approvals; (ii) any
qualifications or filings under applicable securities laws; and (iii) necessary
corporate approvals for the authorization of Units issuable pursuant to Section
1.




(e)

To its knowledge, the Company owns or possesses (or can obtain on commercially
reasonable terms) sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses, information, processes
and other intellectual property rights necessary for its business as now
conducted and as currently proposed to be conducted, without any conflict with,
or infringement of the rights of, others.




4.

Investor Representations




(a)

The Investor has full legal capacity, power and authority to execute and deliver
this instrument and to perform its obligations hereunder. This instrument
constitutes valid and binding obligation of the Investor, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.




(b)

The Investor is an accredited investor as such term is defined in Rule 501 of
Regulation D under the Securities Act. The Investor has been advised that this
instrument and the underlying securities have not been registered under the
Securities Act, or any state securities laws and, therefore, cannot be resold
unless they are registered under the Securities Act and applicable state
securities laws or unless an exemption from such registration requirements is
available. The Investor is purchasing this instrument and the securities to be
acquired by the Investor hereunder for its own account for investment, not as a
nominee or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. The Investor
has such knowledge and experience in financial and business matters that the
Investor is capable of evaluating the merits and risks of such investment, is
able to incur a complete loss of such investment without impairing the
Investor’s financial condition and is able to bear the economic risk of such
investment for an indefinite period of time.




5.

Miscellaneous




(a)

Any provision of this instrument may be amended, waived or modified only upon
the written consent of the Company and the holders of a majority in interest of
the outstanding Safes issued by the Company on identical terms within 3 months
of the date of issuance of this Safe.





--------------------------------------------------------------------------------




(b)

Any notice required or permitted by this instrument will be deemed sufficient
when delivered personally or by overnight courier or sent by email to the
relevant address listed on the signature page, or 48 hours after being deposited
in the U.S. mail as certified or registered mail with postage prepaid, addressed
to the party to be notified at such party’s address listed on the signature
page, as subsequently modified by written notice.




(c)

The Investor is not entitled, as a holder of this instrument, to vote or receive
dividends or be deemed the holder of Units for any purpose, nor will anything
contained herein be construed to confer on the Investor, as such, any of the
rights of a member of the Company or any right to vote for the election of
managers or directors or upon any matter submitted to members at any meeting
thereof, or to give or withhold consent to any corporate action or to receive
notice of meetings, or to receive subscription rights or otherwise until Units
have been issued upon the terms described herein.




(d)

Neither this instrument nor the rights contained herein may be assigned, by
operation of law or otherwise, by either party without the prior written consent
of the other; provided, however, that this instrument and/or the rights
contained herein may be assigned without the Company’s consent by the Investor
to any other entity who directly or indirectly, controls, is controlled by or is
under common control with the Investor, including, without limitation, any
general partner, managing member, officer or director of the Investor, or any
venture capital fund now or hereafter existing which is controlled by one or
more general partners or managing members of, or Units the same management
company with, the Investor; and provided, further, that the Company may assign
this instrument in whole, without the consent of the Investor, in connection
with a reincorporation to change the Company’s domicile.




(e)

In the event any one or more of the provisions of this instrument is for any
reason held to be invalid, illegal or unenforceable, in whole or in part or in
any respect, or in the event that any one or more of the provisions of this
instrument operate or would prospectively operate to invalidate this instrument,
then and in any such event, such provision(s) only will be deemed null and void
and will not affect any other provision of this instrument and the remaining
provisions of this instrument will remain operative and in full force and effect
and will not be affected, prejudiced, or disturbed thereby.




(f)

All rights and obligations hereunder will be governed by the laws of the State
of Colorado, without regard to the conflicts of law provisions of such
jurisdiction.






